DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnarajah et al. (USPN 6,845,095).
Regarding claim 1, Krishnarajah teaches a method performed by a target node to operate a conditional handover procedure in a wireless communication system, the method comprising: 5receiving, from a source node, a handover request message [Fig. 6A, Col. 11, lines 39-48, source node sends handover request message to target node]; performing an admission control [Col. 11, lines 49-67]; transmitting, to the source node, a handover request acknowledge message including a handover command [Col. 11, lines 49-67, handover acknowledge message is sent to source node as shown at Fig. 6A, 6-6]; performing synchronization with a wireless device and completing a handover by 10receiving a radio resource control (RRC) reconfiguration complete message from the wireless device [Col. 7, lines 9-42 and Col. 11, line 39 – Col. 12, line 34, UE synchronizes with target node and sends RRC configuration 
Regarding claims 2 and 10, Krishnarajah teaches receiving, from the source node, a sequence number (SN) status transfer message after transmitting the message to the source node [Col. 8, line 36 – Col. 9, line 7].
Regarding claims 3 and 11, Krishnarajah teaches data is forwarded from the source node to the target node after receiving the SN status transfer message from the source node [Col. 9, line 42 – Col. 10, line 6].
Regarding claims 4 and 12, Krishnarajah teaches the message is a handover success message [Fig. 6B, 6-23].
 Regarding claim 8, Krishnarajah teaches the wireless device is in communication with at 5least one of a user equipment, a network, or autonomous vehicles other than the wireless device [Fig. 6A].
Regarding claim 9, Krishnarajah teaches a target node configured to operate a conditional handover procedure in a wireless communication system, the target node comprising: a transceiver [Fig. 2, 38]; 10at least one processor [Fig. 2, 36]; and at least one computer memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: 
Regarding claim 15, Krishnarajah teaches a method performed by a wireless device to operate a conditional handover procedure in a wireless communication system, the method comprising: receiving, from a source node, a measurement configuration [Col. 11, lines 39-48]; reporting, to the source node, results of a measurement which is performed based on the 15measurement configuration [Col. 11, lines 39-48]; receiving, from the source node, a radio resource control (RRC) reconfiguration message including a handover command which is generated by a target node, wherein the target node is one of candidate target nodes of the conditional handover procedure [Col. 7, lines 9-42 and Col. 11, line 39 – Col. 12, line 34]; and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnarajah et al. (USPN 6,845,095) in view of Dai et al. (USPN 10,425,876).
Regarding claims 5 and 13, Krishnarajah teaches a method and a target node as discussed in rejection of claims 1 and 9.
However, Krishnarajah does not teach the message requests triggering a transmission of the SN status transfer message.
Dai teaches the message requests triggering a transmission of the SN status transfer message [Col. 10, lines 6-22].
.

Claims 6, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnarajah et al. (USPN 6,845,095) in view of Willars et al. (USPN 7,003,297).
Regarding claim 6, Krishnarajah teaches a method and a target node as discussed in rejection of claims 1 and 9.
However, Krishnarajah does not teach the message requests triggering of a handover 30cancel procedure.
Willars teaches the message requests triggering of a handover 30cancel procedure [Col. 14, lines 33-50].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cancel the handover procedure if the cell is a restricted cell for the UE.
Regarding claim 7, Krishnarajah teaches a method as discussed in rejection of claim 1.
However, Krishnarajah does not teach the handover request message is transmitted to other candidate target nodes of the conditional handover.
Willars teaches the handover request message is transmitted to other candidate target nodes of the conditional handover [Fig. 6(A)].
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US-PGPUB 2020/0107229) teaches transmitting a first message to a source base station by a target base station, where the first message includes first information for notifying the source base station that the target base station does not meet quality of service (QoS) requirements of flows of a user equipment (UE) unit and second information for recommending QoS parameters acceptable by the target base station according to the flows.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Chandrahas B Patel/             Primary Examiner, Art Unit 2464